Drawings
The drawings are objected to because Fig. 1 includes solid black shading.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the limitations of claims 10-12.

Claim Rejections - 35 USC § 112
Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites the limitation, “a friction lining comprising . . . a second material comprising a second friction coefficient, different from the first friction coefficient [a of a first material]”.  Claims 10 & 11 further define the difference between these materials.  However, the specification fails to disclose two such materials.  Aside from mysteriously stating in the summary that a first friction surface “consists of a special steel” there is no mention of actual first and second materials that would both satisfy the needs of the disclosed invention and read on the claims.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact that applicant has disclosed the first friction surface 11 (recited in claim 9) “consists of a special steel” (paragraph 0007) without identifying a particular steel amongst all steels that is “special steel”.

Claim Rejections - 35 USC § 102
Claims  9 -16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki, US 8,398,491.  Saeki discloses a drive train (col. 4, line 5) for a motor vehicle, comprising:
a torque limiter (2); 
a first drive unit (7) for providing a first drive torque; and 
a second drive unit (6) for providing a second drive torque, connected torque-transmissively to the first drive unit by the torque limiter,
wherein the torque limiter comprises: 
a rotational axis extending in an axial direction; 
a drive side (14); 
an output side (11, 13); 
a first friction surface (11b, 13b) on a one of the drive side or the output side; 
a second friction surface (14) on the other of the drive side or the output side; and 
a friction lining (15, 16) comprising: 
a first material (15c, 16c) comprising a first friction coefficient (col. 5, lines 10, 11, 61 & 62) facing the first friction surface; and 
a second material (15a, 16a) comprising a second friction coefficient (col. 5, lines 9 & 60 and col.12, lines 30, 45 & 46), different from the first friction coefficient, facing the second friction surface, 
wherein the friction lining: is under a preload (see “biased” at col. 5, line 51) acting in the axial direction; 
torque-transmissively connects the output side to the drive side until a limit torque is reached (col. 1, lines 18-20); and 
is arranged to slip on the first friction surface when the limit torque is exceeded (col. 6, lines 31-35),
wherein the first friction coefficient is at least 1% smaller than the second first friction coefficient (col. 5, lines 8-11 & 59-63; col. 6, lines 46-53 and col. 12, lines 30, 45 & 46);
wherein the friction lining is a composite material (col. 12, lines 24-26comprising the first material and the second material,
wherein Fig. 6B shows the friction lining comprises a first layer (15a, 16a) connected to a second layer (15c, 16c) by substance bonding (15e, 16e (see also “binding materials” at col. 12, lines 23 & 24)); and the first layer faces the first friction surface and the second layer faces the second friction surface,
wherein the friction lining forms an exclusively frictional connection to the drive side and to the output side until the limit torque is reached (col. 9, lines 25-34),
wherein Fig. 1 shows the friction lining comprises a first friction lining (15) and a second friction lining (16); and the drive side (14) is arranged between the first friction lining and the second friction lining.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679